Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 1 of 15




                    Exhibit A
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 2 of 15




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  In Re: New York City Policing
  During Summer 2020 Demonstrations                   20-cv-8924 (CM)(GWG)


  This filing is related to:

  ALL CASES                                           NOTICE OF DEPOSITIONS



       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure, Plaintiffs in the above-captioned cases will take the deposition upon oral examination

of the following parties, commencing at the time and on the date indicated, and continuing from

day to day thereafter, or upon such adjourned date as may be agreed upon, until concluded.

These depositions shall take place before a notary public or other officer authorized by law to

administer oaths at the Office of the New York State Attorney General, located at 28 Liberty

Street, 16th Floor, New York, New York, or at another location to be determined by Plaintiff, or

by remote means (via videoconference) pursuant to Rule 30(b)(4) of the Federal Rules of Civil

Procedure. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of Civil Procedure, the deposition

will be recorded by court reporter and/or audiovisual means.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 34 of the Federal Rules of

Civil Procedure, Defendants are required to produce, by electronic delivery, in advance of any

deposition, any and all materials in any form they may have related in any way to the subject

matter of the deposition and/or deponent.

       You are invited to attend and cross-examine.




                                                1
      Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 3 of 15




Deponent                                     Date            Time      Deposing Party
Police Officer Ismael Hernandez Carpio       June 22, 2021   9:30 am   Wood
Police Officer Alfredo Jeff                  June 22, 2021   1:30 pm   Sierra
Sgt. Michael Cozier                          June 23, 2021   9:30 am   People
Police Officer Debora Matias                 June 23, 2021   1:30 pm   Sierra
Sgt. Majer Saleh                             June 24, 2021   1:30 pm   People
First Name Unknown Mansharamani,             June 25, 2021   9:30 am   Sow
Shield No. 941065
Police Officer Ray Soriano Shield No.        June 25, 2021   1:30 pm   Sow
956275
Sgt. Patrick Quigley                         June 28, 2021   9:30 am   People

Police Officer Andre Jeanpierre              June 28, 2021   1:30 pm   Sierra

Police Officer Kevin Agro. Shield No.        June 29, 2021   9:30 am   Sow
8054
Police Officer Katarina Pjetri               June 29, 2021   1:30 pm   Sow
Shield No. 19806.
Police Officer Enmanuel Montesino            June 30, 2021   1:30 pm   Sow
Shield No. 954146.
Dep. Inspector Craig Edelman                 July 2, 2021    9:30 am   People
Julio Delgado – Commanding Officer,          July 8, 2021    9:30 am   People, Sierra
SRG 2
Det. Damian Rivera                           July 9, 2021    9:30 am   Payne
Matthew Tarangelo                            July 9, 2021    1:30 pm   Payne
Incident Commander – January 18, 2021        July 12, 2021   9:30 am   People
(Protest No. 83, Barclays Center Brooklyn
to City Hall Park Manhattan)
Incident Commander – November 4, 2020        July 13, 2021   9:30 am   People
(Protest No. 77, Washington Square Park)
The NYPD Member of the Service wearing       July 13, 2021   1:30 pm   Wood
Helmet # 173 in Mott Haven on June 4,
2020
Incident Commander – Nov. 4, 2020            July 14, 2021   9:30 am   People
(Protest No. 7, Central Park to Washington
Square)
Lt. Michael Butler                           July 14, 2021   1:30 pm   Payne

Incident Commander – Sep. 26, 2020           July 15, 2021   9:30 am   People
(Washington Square Park)
Police Officer Thomas Mosher                 July 15, 2021   1:30 pm   Wood

Captain Vitaliy Zelikov                      July 19, 2021   9:30 am   People




                                             2
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 4 of 15




 Police Officer Umid Karimov                    July 19, 2021   1:30 pm     Sierra

 Hensley Caraballo                              July 20, 2021   9:30 am     Payne

 Sgt. Gypsy Pichardo                            July 22, 2021   9:30 am     Payne

 Sgt. Keith Cheng                               July 22, 2021   1:30 pm     Payne

 Police Officer Ryan Brady                      July 27, 2021   9:30 am     Sow
 Shield No.964402
 Police Officer R. Gonzalez                     July 27, 2021   1:30 pm     Sow
 Shield No. 957635
 Jacqueline Vargas                              July 29, 2021   9:30 am     Payne

 The NYPD Member of the Service wearing         August 9,       9:30 a.m. Yates
 Helmet 21286 near Church and Canal             2021
 Streets on May 31, 2020
 The NYPD Member of the Service wearing         August 9,       1:30 pm     Yates
 Helmet 3138 near Church and Canal              2021
 Streets on May 31, 2020
 The NYPD Member of the Service wearing         August 10,      9:30 a.m. Yates
 Helmet 5662 near Church and Canal              2021
 Streets on May 31, 2020
 The NYPD Member of the Service wearing         August 10,      1:30 pm     Yates
 Helmet 15519 near Church and Canal             2021
 Streets on May 31, 2020
 Fausto Pichardo                                August 11,      9:30 a.m. Yates
                                                2021


 Dated: June 9, 2021
        New York, New York

 LETITIA JAMES
 Attorney General of the State of New York

 By: /s/ Jessica Clarke
 Jessica Clarke, Chief of Civil Rights Bureau
 Office of the New York State Attorney
 General
 28 Liberty Street, 20th Floor
 New York, NY 10005
 (212) 416-8250
 Jessica.Clarke@ag.ny.gov

Counsel for Plaintiff in People of the State of New York v. City of New York, No. 21-cv-322

                                                3
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 5 of 15




NEW YORK CIVIL LIBERTIES UNION FOUNDATION

/s/ Molly Biklen
Molly Biklen
Jessica Perry
Daniel R. Lambright
Robert Hodgson
Lisa Laplace
Christopher T. Dunn
125 Broad Street, 19th Floor
New York, NY 10004
(212) 607-3300
mbiklen@nyclu.org

Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924

THE LEGAL AID SOCIETY

/s/ Corey Stoughton
Corey Stoughton
Jennvine Wong
199 Water Street
New York, NY 10038
(212) 577-3367
cstoughton@legal-aid.org


Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924

HAMILTON CLARKE LLP

/s/ Lance A. Clarke
Lance A. Clarke, Esq.
Jason Clark, Esq.
William Guilford, Esq.
48 Wall Street, Suite 1100
New York, NY 10005
(212) 729-0952
lc@hamiltonclarkellp.com
Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.

/s/ Joshua S. Moskovitz
Joshua S. Moskovitz, Esq.
14 Wall Street, Suite 1603

                                                4
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 6 of 15




New York, NY 10005
(212) 380-7040
josh@moskovitzlaw.com

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

THE LAW OFFICE OF MICHAEL L. SPIEGEL

/s/ Michael L. Spiegel
Michael L. Spiegel, Esq.
48 Wall Street, Suite 1100
New York, New York 10005
(212) 587-8558
mikespieg@aol.com

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

KAUFMAN LIEB LEBOWITZ & FRICK LLP

/s/ Douglas E. Lieb
Douglas E. Lieb
10 East 40th Street, Suite 3307
New York, NY 10016
(212) 660-2332
dlieb@kllf-law.com

Counsel for Plaintiff in Wood v. de Blasio, et al, No. 20-cv-10541

STOLL, GLICKMAN & BELLINA, LLP

/s/ Andrew B. Stoll
Andrew B. Stoll
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
(718) 852-3710
astoll@stollglickman.com

Counsel for Plaintiff in Yates v. New York City, No. 21-cv-1904




BELDOCK LEVINE & HOFFMAN LLP

/s/ Jonathan C. Moore
Jonathan C. Moore
David B. Rankin
                                                5
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 7 of 15




Luna Droubi
Marc Arena
Deema Azizi
Rebecca Pattiz
Katherine “Q” Adams
Regina Powers
99 Park Avenue, PH/26th Floor
New York, New York 10016
t: 212-490-0400
f: 212-277-5880
e: jmoore@blhny.com drankin@blhny.com ldroubi@blhny.com marena@blhny.com
   dazizi@blhny.com rpattiz@blhny.com qadams@blhny.com rpowers@blhny.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533

GIDEON ORION OLIVER

/s/ Gideon Orion Oliver
Gideon Orion Oliver
277 Broadway, Suite 1501
New York, NY 10007
t: 718-783-3682
f: 646-349-2914
Gideon@GideonLaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533

COHEN&GREEN P.L.L.C.

/s/ Elena L. Cohen
Elena L. Cohen
J. Remy Green
Jessica Massimi
1639 Centre Street, Suite 216
Ridgewood (Queens), NY 11385
t: (929) 888-9480
f: (929) 888-9457
e: elena@femmelaw.com remy@femmelaw.com jessica@femmelaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533

WYLIE STECKLOW PLLC

/s/ Wylie Stecklow

                                               6
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 8 of 15




Wylie Stecklow
Wylie Stecklow PLLC
231 West 96th Street
Professional Suites 2B3
New York, NY 10025
t: 212 566 8000
Ecf@wylielaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533


LORD LAW GROUP PLLC

/s/ Masai I. Lord
Masai I. Lord
14 Wall St., Ste 1603
New York, NY 10005
P: 718-701-1002
E: lord@nycivilrights.nyc

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533




                                               7
        Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 9 of 15




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  In Re: New York City Policing
  During Summer 2020 Demonstrations                   20-cv-8924 (CM)(GWG)


  This filing is related to:

  ALL CASES                                           NOTICE OF DEPOSITIONS



       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure and the Scheduling Order in this Matter (ECF No. 43), Plaintiffs in the above-

captioned cases will take the deposition upon oral examination of the following individuals,

commencing at the time and on the date indicated, and continuing from day to day thereafter, or

upon such adjourned date as may be agreed upon, until concluded. These depositions shall take

place before a notary public or other officer authorized by law to administer oaths at the Office

of the New York State Attorney General, located at 28 Liberty Street, 16th Floor, New York,

New York, or at another location to be determined by Plaintiffs, or by remote means (via

videoconference) pursuant to Rule 30(b)(4) of the Federal Rules of Civil Procedure. Pursuant to

Rule 30(b)(3)(A) of the Federal Rules of Civil Procedure, the deposition will be recorded by a

court reporter and/or audiovisual means.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Rule 34 of the Federal Rules of

Civil Procedure, Defendants are required to produce, by electronic delivery, in advance of any

given deposition, any and all materials in any form they may have related in any way to the

subject matter of that deposition.

       You are invited to attend and cross-examine.


                                                 1
     Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 10 of 15




Deponent                                         Date            Time
Former Chief of Training Theresa Shortell        July 1, 2021    9:30 am
Chief of Intelligence Bureau Thomas Galati       July 6, 2021    9:30 a.m.
Chief of Training Kenneth E. Corey               July 7, 2021    9:30 am
Executive-in-Charge of Operations of             July 13, 2021   9:30 am
Tactical Training Unit
Patrol Borough Commander (Manhattan              July 16, 2021 9:30 a.m.
South) Assistant Chief Stephen J. Hughes
Legal Bureau Assistant Counsel Carrie            July 20, 2021 1:30 pm
Talansky
Patrol Borough Manhattan North: Former           July 21, 2021 9:30 a.m.
Assistant Chief Kathleen M. O’Reilly (now
Chief of Transit)
Patrol Borough Bronx Assistant Chief             July 23, 2021 9:30 a.m.
Kenneth Lehr
Patrol Borough Brooklyn South: Assistant         July 28, 2021 9:30 a.m.
Chief Brian Conroy
Patrol Borough Brooklyn North: Former            July 30, 2021 9:30 a.m.
Assistant Chief Jeffrey Maddrey (now Chief
of Community Affairs)
Mayor Bill De Blasio                             Aug. 3, 2021    9:30 am
Commissioner Dermot F. Shea                      Aug. 4, 2021    9:30 am
Former Chief of Dept. Terence A. Monahan         Aug. 5, 2021    9:30 a.m.
Former Chief of Patrol Fausto Pichardo           Aug. 11,        9:30 a.m.
                                                 2021
Chief of Patrol, Juanita Holmes                  Aug. 6, 2021    9:30 a.m.
Deputy Chief John D'Adamo, Commanding            Aug. 12,        9:30 a.m.
Officer Strategic Response Group                 2021
Inspector Gerard Dowling, Exec. Officer,         Aug. 17,        9:30 a.m.
Strategic Response Group                         2021
Commanding Officer David Miller, Disorder        Aug. 18,        9:30 a.m.
Control Unit                                     2021
Deputy Chief Edward Mullane, Commanding          Aug. 19,        9:30 a.m.
Officer, Operations Division (Chief of           2021
Department's Office)
Deputy Commissioner Public Information           Aug. 20,        9:30 a.m.
Richard J. Esposito                              2021
Chief of Special Operations Harry J. Wedin       Aug. 24,        9:30 a.m.
                                                 2021
Deputy Commissioner for Counterterrorism         Aug. 25,        9:30 a.m.
and Intelligence John Miller                     2021
Deputy Commissioner, Internal Affairs            Aug. 26,        9:30 a.m.
Bureau – Joseph Reznick                          2021


                                             2
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 11 of 15




 NYPD Risk Management – Former Deputy               Aug. 27,        9:30 a.m.
 Commissioner Jeffrey Schlanger                     2021
 Current Chief of Department Rodney                 Aug. 31,        9:30 a.m.
 Harrison                                           2021
 Criminal Justice Bureau Chief (Commanding          Sept. 1, 2021   9:30 a.m.
 Officer) Donna Jones
 Deputy Chief John Cappelmann, Office of            Sept. 2, 2021   9:30 a.m.
 Management Analysis and Planning
 First Deputy Commissioner Benjamin Tucker          Sept. 3, 2021   9:30 a.m.


 Dated: June 9, 2021
        New York, New York


 LETITIA JAMES
 Attorney General of the State of New York

 By: /s/ Jessica Clarke
 Jessica Clarke, Chief of Civil Rights Bureau
 Lillian Marquez, Assistant Attorney General
 Swati Prakash, Assistant Attorney General
 Travis England, Assistant Attorney General
 Jaclyn Grodin, Assistant Attorney General
 Gregory Morril, Assistant Attorney General
 Office of the New York State Attorney General
 28 Liberty Street
 New York, NY 10005
 (212) 416-8250
 Jessica.Clarke@ag.ny.gov

Counsel for Plaintiff in People of the State of New York v. City of New York, No. 21-cv-322

NEW YORK CIVIL LIBERTIES UNION FOUNDATION

/s/ Molly Biklen
Molly Biklen
Jessica Perry
Daniel R. Lambright
Robert Hodgson
Lisa Laplace
Christopher T. Dunn
125 Broad Street, 19th Floor
New York, NY 10004
(212) 607-3300
mbiklen@nyclu.org

                                                3
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 12 of 15




Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924

THE LEGAL AID SOCIETY

/s/ Corey Stoughton
Corey Stoughton
Jennvine Wong
199 Water Street
New York, NY 10038
(212) 577-3367
cstoughton@legal-aid.org

Co-Counsel for Plaintiffs in Payne v. De Blasio, No. 20-cv-8924

HAMILTON CLARKE LLP

/s/ Lance A. Clarke
Lance A. Clarke, Esq.
Jason Clark, Esq.
William Guilford, Esq.
48 Wall Street, Suite 1100
New York, NY 10005
(212) 729-0952
lc@hamiltonclarkellp.com

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

THE LAW OFFICE OF JOSHUA MOSKOVITZ, P.C.

/s/ Joshua S. Moskovitz
Joshua S. Moskovitz, Esq.
14 Wall Street, Suite 1603
New York, NY 10005
(212) 380-7040
josh@moskovitzlaw.com

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

THE LAW OFFICE OF MICHAEL L. SPIEGEL

/s/ Michael L. Spiegel
Michael L. Spiegel, Esq.
48 Wall Street, Suite 1100
New York, New York 10005
(212) 587-8558

                                                4
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 13 of 15




mikespieg@aol.com

Co-Counsel for Plaintiffs in Sierra et al v. City of New York, No. 20-cv-10291

KAUFMAN LIEB LEBOWITZ & FRICK LLP

/s/ Douglas E. Lieb
Douglas E. Lieb
10 East 40th Street, Suite 3307
New York, NY 10016
(212) 660-2332
dlieb@kllf-law.com

Counsel for Plaintiff in Wood v. de Blasio, et al, No. 20-cv-10541

STOLL, GLICKMAN & BELLINA, LLP

/s/ Andrew B. Stoll
Andrew B. Stoll
300 Cadman Plaza West, 12th Floor
Brooklyn, NY 11201
(718) 852-3710
astoll@stollglickman.com

Counsel for Plaintiff in Yates v. New York City, No. 21-cv-1904

BELDOCK LEVINE & HOFFMAN LLP

/s/ Jonathan C. Moore
Jonathan C. Moore
David B. Rankin
Luna Droubi
Marc Arena
Deema Azizi
Rebecca Pattiz
Katherine “Q” Adams
Regina Powers
99 Park Avenue, PH/26th Floor
New York, New York 10016
t: 212-490-0400
f: 212-277-5880
e: jmoore@blhny.com drankin@blhny.com ldroubi@blhny.com marena@blhny.com
   dazizi@blhny.com rpattiz@blhny.com qadams@blhny.com rpowers@blhny.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533

                                                5
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 14 of 15




GIDEON ORION OLIVER

/s/ Gideon Orion Oliver
Gideon Orion Oliver
277 Broadway, Suite 1501
New York, NY 10007
t: 718-783-3682
f: 646-349-2914
Gideon@GideonLaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533
COHEN&GREEN P.L.L.C.

/s/ Elena L. Cohen
Elena L. Cohen
J. Remy Green
Jessica Massimi
1639 Centre Street, Suite 216
Ridgewood (Queens), NY 11385
t: (929) 888-9480
f: (929) 888-9457
e: elena@femmelaw.com remy@femmelaw.com jessica@femmelaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533


WYLIE STECKLOW PLLC

/s/ Wylie Stecklow
Wylie Stecklow
Wylie Stecklow PLLC
231 West 96th Street
Professional Suites 2B3
New York, NY 10025
t: 212 566 8000
Ecf@wylielaw.com

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533

LORD LAW GROUP PLLC

/s/ Masai I. Lord
Masai I. Lord


                                               6
       Case 1:21-cv-00322-CM Document 106-1 Filed 06/29/21 Page 15 of 15




14 Wall St., Ste 1603
New York, NY 10005
P: 718-701-1002
E: lord@nycivilrights.nyc

Co-Counsel for Plaintiffs in Sow et al. v. New York City, No. 21-cv-533




                                               7
